19-10724-jlg       Doc 14       Filed 06/03/19       Entered 06/03/19 21:10:47   Main Document
                                                    Pg 1 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                                 Case No. 19-10724 (JLG)
                                                                       Chapter 7
Anthony Serignese,

                                             Debtor.
--------------------------------------------------------------x

     MEMORANDUM DECISION AND ORDER DENYING REQUEST FOR LEAVE
 TO CONDUCT EXAMINATION UNDER RULE 2004 OF THE FEDERAL RULES OF
                   BANKRUPTCY PROCEDURE

A P P E A R A N C E S:

MINTZ & GOLD, LLP
Attorney for the Debtor
Andrew R. Gottesman, Esq.
600 Third Avenue, 25th Floor
New York, NY 10016

MCGRAIL & BENSINGER LLP
Co-counsel to ALQ LLC, Ismael Alba and Karina DeMarco
Ilana Volkov, Esq.
888-C 8th Avenue, #107
New York, New York 10019

KATZ MELINGER PLLC
Co-counsel to ALQ LLC, Ismael Alba and Karina DeMarco
280 Madison Avenue
Suite 600
New York, New York 10016
19-10724-jlg       Doc 14       Filed 06/03/19       Entered 06/03/19 21:10:47 Main Document
                                                    Pg 2 of 11
                                                                         NOT FOR PUBLICATION


HON. JAMES L. GARRITY, JR.
UNITED STATES BANKRUPTCY JUDGE


                                                  Introduction

        The matter before the Court is the motion (“Motion”) of ALQ LLC (“ALQ”), Ismael

Alba (“Alba”) and Karina DeMarco (“DeMarco” and, together with ALQ and Alba, collectively,

the “Movants”) for an order authorizing the oral examination of, and requiring production of

documents by, Anthony Serignese, the chapter 7 debtor herein (the “Debtor”), pursuant to Rules

2004 and 9016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). See

Motion for an Order Authorizing Oral Examination Of, and Requiring the Production of

Documents By, Anthony Serignese Pursuant to Fed. R. Bankr. P. 2004 and 9016 [ECF No. 8]1

(the “Motion”). The Debtor objects to the Motion. See Debtor’s Objection to Motion by ALLQ

[sic] LLC, Ismael Alba and Karina DeMarco for an Order Authorizing Oral Examination and

Requiring the Production of Documents Pursuant to Federal Rules of Bankruptcy Procedure

2004 and 9016 [ECF No. 11] (the “Objection”). For the reasons set forth herein, the Court

sustains the Objection and denies the Motion.

                                                  Jurisdiction

        The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 1334(a) and 157(a)

and the Amended Standing Order of Referral of Cases to Bankruptcy Judges of the United States

District Court for the Southern District of New York (M-431), dated January 31, 2012 (Preska,

C.J.). This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(A).




1
    Citations to “ECF No. ____” refer to entries on the electronic docket in this case, No. 19-10724.


                                                         1
19-10724-jlg       Doc 14      Filed 06/03/19       Entered 06/03/19 21:10:47 Main Document
                                                   Pg 3 of 11
                                                                        NOT FOR PUBLICATION


                                                     Facts

        The facts are not in dispute. On March 7, 2019 (the “Petition Date”), the Debtor filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code in this Court. See

Voluntary Petition for Individuals Filing For Bankruptcy [ECF No. 1] (the “Chapter 7 Petition”).

On March 8, 2019, Deborah Piazza, Esq. was appointed to serve as the chapter 7 trustee (the

“Trustee”) of the Debtor’s estate. The Debtor’s case is currently listed as a “no asset” case.

Objection ¶ 1. As relevant, the Debtor’s Schedules show that as of the Petition Date, his assets

include membership interests in the following three limited liability companies:

        Casual Hospitality LLC (“Casual Hospitality”) – 24% interest;

        Meat Milk & Grapes LLC – 100% interest; and

        Casual Hospitality Management LLC (“Casual Hospitality Management”) – 50%
        interest.

See Chapter 7 Petition, Schedule A/B Property, ¶ 19. Alba and DeMarco are investors in and

members of Casual Hospitality. Motion ¶ 5. Casual Hospitality Management is the “Class A”

Managing Member of Casual Hospitality, and the Debtor is the “tax matters” partner of Casual

Hospitality. Id.

        ALQ, as landlord, is party to two lease agreements that are relevant to the Motion. First,

ALQ and the Debtor are party to an agreement dated September 1, 2016, for the lease of a

residential apartment (#2F) (the “Apartment Lease”) in a building located at 509 East 6th Street,

New York, New York 10013 (the “Building”). Id. ¶ 7. Prepetition, the Debtor defaulted under

the Apartment Lease, and on or about January 30, 2019, ALQ obtained a default judgment

against the Debtor in an amount in excess of $50,000 (the “Judgment”).2 Second, pursuant to an



2
    A copy of the Judgment is annexed in Exhibit B to the Objection.


                                                       2
19-10724-jlg        Doc 14       Filed 06/03/19        Entered 06/03/19 21:10:47 Main Document
                                                      Pg 4 of 11
                                                                           NOT FOR PUBLICATION


agreement dated May 18, 2016 (the “Retail Lease”), ALQ leased to Casual Hospitality certain

ground floor retail and related cellar space in the Building (collectively the “Premises”).3 Casual

Hospitality managed a restaurant at the Premises. In or around February of 2017, it defaulted

under the Retail Lease. Id. ¶ 6. The Debtor and his business partner, Peter Kane, guaranteed

Casual Hospitality’s obligations under the lease (the “Retail Lease Guaranty”). Objection ¶ 4.

On or about October 5, 2018, ALQ sued Peter Kane in the Supreme Court, New York County

(the “State Court Action”) essentially to enforce the guaranty and, in doing so, recover the rent

allegedly due and owing under the Retail Lease.4 Id. Kane contends that as of January of 2018,

he had paid ALQ approximately $245,650 from personal funds for monies claimed by ALQ to be

due and owing under the Retail Lease Guaranty. On or about January 18, 2019, he filed a

Verified Third-Party Complaint against the Debtor in the State Court Action.5 In that complaint,

Kane seeks, among other things, a determination that he is entitled to contribution from the

Debtor in an amount equal to 50% of any judgment taken against Kane in the State Court Action.

See Verified Third-Party Complaint ¶¶ 22-24, 30(a). That action was pending on the Petition

Date and has been stayed.


         On April 10, 2019, the Trustee presided over the Debtor’s section 341(a) meeting of

creditors. Objection ¶ 2.6 The Movants assert that although ALQ’s counsel attended the section



3
    A copy of the Retail Lease is annexed in Exhibit A to the Objection.
4
    Copies of the Summons and Verified Complaint filed by ALQ in the State Court Action are annexed in Exhibit
A to the Objection.
5
    A copy of the Verified Third-Party Complaint is annexed in Exhibit A to the Objection.
6
      Bankruptcy Rule 4007 provides in substance and relevant part, that a complaint to determine the
dischargeability of a debt under section 523(c) must be filed no later than 60 days after the first date set for the
section 341(a) meeting of creditors, unless the Court, after hearing on notice filed before the time has expired,
extends that time period. See Bankruptcy Rule 4007(c). The parties agree that by application of that rule, June 10,
2019 is the last day for a creditor to file a complaint to determine the dischargeability of a debt under section 523(c)

                                                           3
19-10724-jlg          Doc 14    Filed 06/03/19        Entered 06/03/19 21:10:47 Main Document
                                                     Pg 5 of 11
                                                                          NOT FOR PUBLICATION


341(a) meeting of creditors and was given the opportunity to question the Debtor about his

Chapter 7 Petition and Schedules, counsel did not have sufficient time to conduct a fulsome

examination of the Debtor’s assets, liabilities and financial affairs or to probe the Debtor

regarding any documentary evidence. Motion ¶ 8. On May 9, 2019, the Movants filed a Notice

of Presentment of their Proposed Order Authorizing the Oral Examination of, and Requiring

Production of Documents By, Anthony Serignese Pursuant to Fed. R. Bankr. P. 2004 and 9016,

and the Motion in support of the proposed order. The Debtor timely objected to the Motion.

                                                   Discussion

        Under Rule 2004, “[o]n motion of any party in interest, the court may order the

examination of any entity.” Fed. R. Bankr. P. 2004(a). “The purpose of a Rule 2004

examination is to assist a party in interest in determining the nature and extent of the bankruptcy

estate, revealing assets, examining transactions and assessing whether wrongdoing has

occurred.” In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (citing In re Bennett

Funding Grp., Inc., 203 B.R. 24, 28 (Bankr. N.D.N.Y. 1996)). Accordingly, such examination

must “relate only to the acts, conduct, or property or to the liabilities and financial condition of

the debtor, or to any matter which may affect the administration of the debtor’s estate, or to the

debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(b). The Movants say that the Rule 2004

discovery they seek is related to the Debtor’s involvement in and guarantee of obligations of

entities that are indebted to ALQ, as well as the Debtor’s indebtedness to ALQ. Motion ¶ 15.


of the Bankruptcy Code. That section incorporates sections 523(a)(2), (4) and (6) of the Bankruptcy Code. In
relevant part, section 523(c) states, as follows:

        [T]he debtor the debtor shall be discharged from a debt of a kind specified in paragraph (2), (4), or
        (6) of subsection (a) of this section, unless, on request of the creditor to whom such debt is owed,
        and after notice and a hearing, the court determines such debt to be excepted from discharge under
        paragraph (2), (4), or (6) as the case may be, of subsection (a) of this section.

11 U.S.C. § 523(c).

                                                         4
19-10724-jlg     Doc 14     Filed 06/03/19    Entered 06/03/19 21:10:47 Main Document
                                             Pg 6 of 11
                                                                  NOT FOR PUBLICATION


They also assert that the Debtor owes fiduciary duties to Alba and DeMarco in connection with

his roles with Casual Hospitality and Casual Hospitality Management. Id. They maintain that

they require the Rule 2004 discovery they are seeking “to determine whether a complaint under

Section 523(a)(4) and/or (a)(6) [of the Bankruptcy Code] is appropriate here to except their

claims against the Debtor from discharge.” Id.

         The Movants’ stated purpose in seeking to conduct Rule 2004 discovery fits comfortably

within the scope of Rule 2004(b). See, e.g., In re Bennett Funding Grp., Inc., 203 B.R. at 28

(Rule 2004 “is properly used as a litigation device to determine whether there are grounds to

bring an action to determine a debtor’s right to discharge or the dischargeability of a particular

debt.”). Still, the Court will not merely rubberstamp the Motion. Rather, it is well settled that

the decision to grant or deny a request for Rule 2004 discovery rests in the sound discretion of

the court. See In re Enron Corp., 281 B.R. 836, 840 (Bankr. S.D.N.Y. 2002) (“[a]s the

permissive language of the rule suggests, the Court has the discretion to grant a request for a

2004 examination”); see also In re Bd. of Dirs. of Hopewell Int’l Ins. Ltd., 258 B.R. 580, 587

(Bankr. S.D.N.Y. 2001) (noting that Rule 2004 gives the court “significant” discretion). Indeed,

in granting such a request, the court must make a finding of good cause for the examination. See

ePlus, Inc. v. Katz (In re Metiom, Inc.), 318 B.R. 263, 268 (S.D.N.Y. 2004); see also Matter of

Wilcher, 56 B.R. 428, 434 (Bankr. N.D. Ill. 1985) (“Although a Rule 2004 examination may be

ordered ex parte, once a motion to quash a subpoena is made, the examiner bears the burden of

proving that good cause exists for taking the requested discovery.”). The Movants bear the

burden of showing good cause for the examination they are seeking. See SIPC v. BLMIS LLC

(In re Madoff), Adv. Pro. No. 08-01789, 2014 WL 5486279, at *2 (Bankr. S.D.N.Y. Oct. 30,

2014).



                                                 5
19-10724-jlg     Doc 14     Filed 06/03/19    Entered 06/03/19 21:10:47 Main Document
                                             Pg 7 of 11
                                                                  NOT FOR PUBLICATION


       As a general rule, “‘good cause is shown if the [Rule 2004] examination is necessary to

establish the claim of the party seeking the examination, or if denial of such request would cause

the examiner undue hardship or injustice.’” In re Metiom Inc., 318 B.R. at 268 (quoting In re

Dinubilo, 177 B.R. 932, 943 (E.D. Cal. 1993)); accord In re Drexel Burham Lambert Grp., Inc.,

123 B.R 702, 712 (Bankr. S.D.N.Y. 1991). In evaluating the merits of the Motion, the Court

must “balance the competing interests of the parties, weighing the relevance of and necessity of

the information sought by examination. That documents meet the requirement of relevance does

not alone demonstrate that there is good cause for requiring their production.” In re Drexel

Burnham Lambert Grp., Inc., 123 B.R. at 712. Where, as here, the Movants are seeking to

conduct an examination to determine whether there are grounds under sections 523(a)(4) and

(a)(6) of the Bankruptcy Code to challenge the dischargeability of the debts giving rise to their

claims against the Debtor, good cause will exist to permit the examination “if, based upon

information readily available to [the Movants] from sources other than a Rule 2004 examination,

a reasonable bankruptcy attorney could conclude that a Rule 2004 examination of the [D]ebtor

might establish grounds for a challenge to the [D]ebtor’s right to discharge.” Bank One v.

Hammond (In re Hammond), 140 B.R. 197, 201 (Bankr. S.D. Ohio, 1992). As the Hammond

court noted, “[t]he sources of information readily available to the creditor may include the

debtor's own records, a reasonable inquiry at the creditor's meeting, the bankruptcy court's files,

and information gained through informal discovery.” Id.


       By application of sections 523(a)(4) and (a)(6), the discharge that an individual chapter 7

debtor receives under section 727 of the Bankruptcy Code does not discharge that debtor from

any debt “for fraud or defalcation while acting in a fiduciary capacity, embezzlement or larceny,”

or “for willful and malicious injury by the debtor to another entity or to the property of another


                                                 6
19-10724-jlg    Doc 14     Filed 06/03/19    Entered 06/03/19 21:10:47 Main Document
                                            Pg 8 of 11
                                                                 NOT FOR PUBLICATION


entity,” respectively. See 11 U.S.C. §§ 523(a)(4) & (a)(6). In support of the Motion, the

Movants merely contend, without elaboration or support, that “upon information and belief,” the

Debtor:


       (i) may have wrongfully removed property from Casual Hospitality, to the
       detriment of ALQ’s rights as a creditor of Casual Hospitality;

       (ii) may have defalcated in his duties to Alba and DeMarco as the tax matters
       partner and managing member of Casual Hospitality;

       (iii) currently has or, in the recent past, may have had an ownership interest in one
       or more other restaurants not disclosed on his petition, schedules and statement of
       financial affairs;

       (iv) may not have reported all his income and/or otherwise hid assets from
       creditors; and/or

       (v) alleges to have claims against individuals and/or entities that were not
       identified on his petition, schedules and statement of financial affairs.

Motion ¶ 8.

       The Debtor makes a number of arguments in opposing the Motion. However, as an

initial matter, he contends that the Movants have not met their burden of demonstrating good

cause for conducting a Rule 2004 examination because “[w]hile [they] claim the Debtor may

have engaged in all manner of malfeasance, they do so only upon information and belief.”

Opposition ¶ 6. The Debtor argues further that “[i]t is the Movants who have the burden to

prove good cause for the relief they seek, yet they have failed to produce any evidence that

would lead to a conclusion that the claims they make [i.e., the their claims against the Debtor

should be excepted from discharge pursuant to sections 523(a)(4) or (a)(6) of the Bankruptcy

Code] have any basis in fact and deserve additional scrutiny.” Id. During oral argument of the

Motion, the Debtor’s counsel made much of the fact that the Movants did not submit an affidavit

in support of the Motion. The Court attaches no significance to that matter since Rule 2004 does

                                                 7
19-10724-jlg        Doc 14       Filed 06/03/19        Entered 06/03/19 21:10:47 Main Document
                                                      Pg 9 of 11
                                                                           NOT FOR PUBLICATION


not mandate that a showing of good cause requires testimony or written statements under oath.

In re Metiom, Inc., 318 B.R. at 269. However, the Court agrees with the Debtor that the

Movants have not established “cause” for granting the requested relief under Bankruptcy Rule

2004. It is not incumbent upon the Movants to identify specific instances of alleged fraud or

other wrongdoing as a predicate for obtaining leave to obtain the relief they are seeking in the

Motion. See In re Sheetz, 452 B.R. 746, 750 (Bankr. N.D. Ind. 2011) (“Movant's argument that

the trustee has failed to provide enough specific information concerning the discrepancies she

wants to investigate seems to ask too much. It would, in effect, require the trustee to specifically

identify particular problems before she has had the opportunity to sufficiently investigate the

situation.”). However, they must produce information that is sufficient to permit a reasonably

prudent bankruptcy lawyer to conclude that a Rule 2004 examination of the Debtor might

establish grounds for a challenge to the Debtor’s right to discharge under sections 523(a)(4) or

(a)(6). In re Hammond, 140 B.R. at 201 (“Good cause is established if the one seeking the Rule

2004 examination has shown that such an examination is reasonably necessary for the protection

of its legitimate interests.”) (citations omitted). That is to say, they must demonstrate that there

are “colorable grounds” for seeking relief against the Debtor under sections 523(a)(4) or (a)(6).

See In re Dinubilo, 177 B.R. at 934. They have failed to do so. Nothing the Movants stated in

furtherance of the Motion even remotely supports the notion that they hold a claim against the

Debtor based on the Debtor’s alleged “willful and malicious injury” to them or their property.7


7
     As previously noted, section 523(a)(6) provides that a debt is nondischargeable when that debt results from
“willful and malicious injury by the debtor to another entity or to the property of another entity.” 11 U.S.C. §
523(a)(6). Since the terms “willful” and “malicious” are separate elements of a claim under section 523(a)(6), both
must be satisfied before a debt will be declared nondischargeable under that section. See In re Greene, 397 B.R.
688, 693 (Bankr. S.D.N.Y. 2008). “The word ‘willful’ in [section 523](a)(6) modifies the word ‘injury,’ indicating
that nondischargeability takes a deliberate or intentional injury, not merely a deliberate or intentional act that leads
to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61, 118 S. Ct. 974, 140 L.Ed. 2d 90 (1998). In contrast, a malicious
injury is one that is “wrongful and without just cause or excuse, even in the absence of personal hatred, spite, or ill-
will.” Ball v. A.O. Smith Corp., 451 F.3d 66, 69 (2d Cir. 2006) (internal quotation marks omitted). Thus, “[t]he

                                                           8
19-10724-jlg        Doc 14       Filed 06/03/19        Entered 06/03/19 21:10:47 Main Document
                                                     Pg 10 of 11
                                                                           NOT FOR PUBLICATION


Likewise, although the Movants assert that the Debtor owes fiduciary duties to Alba and

DeMarco (Motion ¶ 15), the Motion is devoid of any information that could support a claim that

the Debtor committed fraud or defalcation while acting in a fiduciary capacity.8 In short, the

Movants have not asserted a colorable claim for relief under either section 523(a)(4) or (a)(6).

Accordingly, the Court sustains that aspect of the Debtor’s Objection and denies the Motion on

the grounds that the Movants have not established good cause for granting them relief under

Rule 2004. 9 See generally In re Stecker, 251 B.R. 878, 880 (Bankr. S.D.N.Y. 2000) (in response

to multiple requests for leave to conduct Rule 2004 examinations by the assignee of claims

represented by “bad checks” the court ruled that it would not approve future Rule 2004 motions

“unless there is, at least, some recital of some fact(s)—beyond the mere issuance of an

insufficient funds check—that the debtor had engaged in some conduct that might support a

colorable argument that there is conduct which would warrant a determination that a particular

debt is non-dischargeable under 11 U.S.C. § 523 or that such conduct warrants the denial of a

debtor's discharge under 11 U.S.C. § 727.”).



willful element is satisfied when a person deliberately causes an injury to another, while the malicious prong
requires that such action be unjustified or without just cause.” In re Greene, 397 B.R. at 695.
8
     Recently, in Sanchez v. Sanchez (In re Sanchez), Adv. Pro. No. 14-08252 (SHL), 2016 WL 5376189 (Bankr.
S.D.N.Y. Sept. 26, 2016), Judge Lane provided a useful and relevant summary of the elements of a claim under
section 523(a)(4), as follows:

         “To sustain a cause of action for fraud or defalcation under [section] 523(a)(4), the plaintiff must
         first establish that the debtor acted while in a fiduciary capacity.” Zohlman v. Zoldan (In re
         Zoldan), 226 B.R. 767, 772 (S.D.N.Y. 1998). “The mere existence of a fiduciary relationship is
         not sufficient to deny dischargeability under Section523(a)(4).” Zohlman v. Zoldan (In re
         Zoldan), 221 B.R. 79, 87 (Bankr. S.D.N.Y. 1998). Rather, the court must find that the defendant
         “was ‘acting in a fiduciary capacity’ with respect to the particular conduct giving rise to the
         liability which is claimed to be non-dischargeable.” Id. If the debtor was acting in a fiduciary
         capacity, courts then examine whether the acts undertaken constitute fraud or defalcation under
         Section 523(a)(4). See Zohlman, 226 B.R. at 523(a)(4).

2016 WL 5376189 at *4.
9
    The Court need not consider the other grounds raised by the Debtor in opposition to the Motion.

                                                           9
19-10724-jlg   Doc 14    Filed 06/03/19     Entered 06/03/19 21:10:47 Main Document
                                          Pg 11 of 11
                                                                NOT FOR PUBLICATION


                                            Conclusion

      Based on the foregoing, the Court denies the Motion.



IT IS SO ORDERED.

Dated: New York, New York
      June 3, 2019                                       /s/ James L. Garrity, Jr.
                                                         Honorable James L. Garrity, Jr.
                                                         United States Bankruptcy Judge




                                             10
